Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Reasons for Allowance

Claims 1-20 are Allowed over prior art.

The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,

As per claim 1, An optical network unit (ONU) capable of reporting current Dynamic Bandwidth Report upstream (DBRu) information to an optical line terminal (OLT) according to an amount variation of to-be-transmitted upstream data in a buffer, the ONU comprising: the buffer configured to temporarily store the to-be-transmitted upstream data; a register circuit including: a first register configured to record previous data amount information indicative of a previous data amount of the buffer that is determined at a previous time point earlier than a current time point; a DBRu information generating circuit configured to generate the current DBRu information according to a current data amount of the buffer and a setting value, wherein the setting value is dependent on the difference between current data amount information and the previous data amount information, and the current data amount information is indicative of the current data amount of the buffer that is determined at the current time point; and a transmitting circuit configured to transmit the current DBRu information to the OLT. 


As per claim 13, A method for reporting Dynamic Bandwidth Report upstream (DBRu) information to an optical line terminal (OLT) with an optical network unit (ONU), the method comprising: temporarily store to-be-transmitted upstream data with a buffer; recording previous data amount information indicative of a previous data amount of the buffer that is determined at a previous time point earlier than a current time point: generating a current DBRu information according to a current data amount of the buffer and a setting value, wherein the setting value is dependent on the difference between current data amount information and the previous data amount information. and the current data amount information is indicative of the current data amount of the buffer that is determined at the current time point: and transmitting the current DBRu information to the OLT.  


Regarding Claim 1: 
Examiner respectfully agrees with the remarks/argument presented by the applicant on 03/18/2021 regarding Lou et al. (USPUB 20140186039) in view of HU et al.  (USPUB 20130230326) not teaching the following limitations for claim 1 “ a DBRu information generating circuit configured to generate the current DBRu information according to a current data amount of the buffer and a setting value, wherein the setting value is dependent on the difference between current data amount information and the previous data amount information, and the current data amount information is indicative of the current data amount of the buffer that is determined at the current time point; and a transmitting circuit configured to transmit the current DBRu information to the OLT.” Therefore Examiner withdraws the 35 USC 103 rejection for claim 1.

Regarding Claim 13: 
Examiner respectfully agrees with the remarks/argument presented by the applicant on 03/18/2021 regarding Lou et al. (USPUB 20140186039) in view of HU et al.  (USPUB 20130230326) not teaching the following limitations for claim 13 “ generating a current DBRu information according to a current data amount of the buffer and a setting value, wherein the setting value is dependent on the difference between current data amount information and the previous data amount information. and the current data amount information is indicative of the current data amount of the buffer that is determined at the current time point: and transmitting the current DBRu information to the OLT. ” Therefore Examiner withdraws the 35 USC 103 rejection for claim 13.




3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Examiner, Art Unit 2637